DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Lessler on 10/6/2021.

The application has been amended as follows: 
	Claim 11 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, see office action mailed 1/15/2021, teaches diltiazem solutions comprising water and co-solvents such as ethanol, propylene glycol, etc. and combinations thereof.   The data presented in the specification and discussed by Applicant in the response filed 5/10/2021 is persuasive.  Applicant remarks that is was surprisingly discovered that the use of ethanol along with other alcoholic co-solvents resulted in a parenteral dosage that exhibits drastically enhanced degradation of diltiazem and resultant formation of impurities, such as desacetyl diltiazem, as compared to dosage forms using ethanol without other alcoholic co-solvents.  While the prior art teaches the use of ethanol, there is no motivation or suggestion in the art to use ethanol and exclude the other taught co-solvents, such as glycerols and glycols, nor teaches the use of ethanol to be superior to the other co-solvents taught to be suitable for use, to obtain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613